Matter of Millie P. v Arthur P. (2019 NY Slip Op 07994)





Matter of Millie P. v Arthur P.


2019 NY Slip Op 07994


Decided on November 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2019

Richter, J.P., Webber, Gesmer, Oing, JJ.


10268

[*1] In re Millie P., Petitioner-Appellant,
vArthur P., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for respondent.

Order, Family Court, Bronx County (Sue Levy, Ref. at fact-finding; Emily Morales-Minerva, J. at disposition), entered on or about January 14, 2019, insofar as it issued a two-year, nonexclusionary order of protection against respondent father in favor of petitioner daughter, unanimously affirmed, without costs.
The Family Court providently exercised its discretion in determining that the incident at issue was isolated and that the threat that the father made, while upsetting to the daughter, did not lead to the conclusion that an exclusionary stay-away order of protection, excluding the father from their shared home of 37 years, was reasonably necessary to protect the daughter (Matter of Gil v Gil, 55 AD3d 1024, 1025 [3d Dept 2008]).
Contrary to the daughter's argument, the court was not constrained to enter a full stay-away order of protection based on its finding of menacing in the third degree.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 7, 2019
CLERK